Exhibit 10.1

[Letterhead of Transatlantic Holdings, Inc.]

October __, 2008

[Name]
[Address]

                            Re:     Retention Bonus

Dear _____________:

In recognition of the contributions you have made to the success of
Transatlantic Holdings, Inc. (the “Company”) and to induce you to remain
employed with the Company, the Company has approved a special retention bonus
for you equal to an aggregate amount of $________ (the “Retention Bonus”), to be
payable in two (2) installments as provided below, subject to all of the terms
and conditions of this letter agreement.

1. Entitlement to Payment; Effect of Termination of Employment. In order to
receive an installment of the Retention Bonus, you must remain continuously
employed by the Company from the date hereof through the applicable Vesting Date
(as defined in Paragraph 2 below); provided, that, (i) if prior to July 15,
2009, your employment is terminated by the Company for any reason other than for
“Cause” or “Disability” or is terminated by you for “Good Reason” (each such
term as defined in Paragraph 6 below), the entire unpaid portion of the
Retention Bonus shall be paid to you within ten (10) days of such termination
and (ii) if prior to December 31, 2009, your employment is terminated by the
Company for Cause or is terminated by you without Good Reason, you shall
promptly return to the Company any portion of the Retention Bonus (including the
amount of all withholdings that may have been deducted) you have received prior
to the date of such termination.

2. Timing of Payment. Subject to the provisions of Paragraph 1 above, you shall
be paid 60% of your Retention Bonus in a lump sum in cash within ten (10) days
following the first Vesting Date and 40% in a lump sum in cash within ten (10)
days following the second Vesting Date. “Vesting Date” shall mean each of
December 15, 2008 and July 15, 2009.

3. Non-Competition Covenant. As consideration for the Company entering into this
letter agreement, you hereby agree that, during your employment with the
Company, and for the twelve (12) month period following your termination of
employment for any reason, you shall not directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided that in no event shall
ownership of two percent (2%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 3, so long as
you do not have, or exercise, any rights to manage or operate the business of
such issuer other than rights as a stockholder thereof. For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person offering property and
casualty reinsurance including, without limitation, ceding companies and
insureds. During the Restriction Period, upon request of the Company, you shall
notify the Company of your then-current employment status.

4. Non-Solicitation Covenants. As consideration for the Company entering into
this letter agreement, you hereby agree that, during your employment with the
Company and for the twelve (12) month period following your termination of
employment for any reason, you:

          (a) shall not, other than on behalf of the Company, directly or
indirectly contact, induce or solicit (or assist any “Person” (as defined in
Paragraph 6 below) to contact, induce or solicit) for employment any individual
who is, or within six (6) months prior to the date of such solicitation was, an
employee of the Company or any of its affiliates; and

--------------------------------------------------------------------------------



          (b) shall not directly or indirectly contact, induce or solicit (or
assist any Person to contact, induce or solicit) any customer or client of the
Company or any of its affiliates to terminate its relationship or otherwise
cease doing business in whole or in part with the Company or any of its
affiliates, or directly or indirectly interfere with (or assist any Person to
interfere with) any material relationship between the Company or any of its
affiliates and any of its or their customers or clients.

          The provisions of Paragraphs 3 and 4 shall apply whether or not you
receive and retain all or any portion of the Retention Bonus. You agree that any
breach of the terms of Paragraph 3 or this Paragraph 4 would result in
irreparable injury and damage to the Company for which the Company would have no
adequate remedy at law; also agree that in the event of said breach or any
threat of breach, the Company shall be entitled to an immediate injunction and
restraining order, from any court with jurisdiction over you and the matter, to
prevent such breach and/or threatened breach and/or continued breach by you
and/or any and all Persons acting for and/or with you, without having to prove
damages, in addition to any other remedies to which the Company may be entitled
at law or in equity. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from you. You and
the Company further agree that the provisions of the covenants contained in
Paragraph 3 and this Paragraph 4 are reasonable and necessary to protect the
business interests of the Company and its affiliates.

5. Excise Taxes. If (i) the aggregate value of all amounts and benefits due to
you under this letter agreement or under any other arrangement with the Company
would, if received by you in full and valued under Section 280G of the Internal
Revenue Code of 1986, as from time to time amended (the “Code”), constitute
“parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and if (ii) the value of such aggregate amounts
would, if reduced by all federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, be less
than the value of the amounts you would receive, after all taxes, if you
received aggregate 280G Benefits equal (as valued under Section 280G of the
Code) to only three times your “base amount” as defined in and under Section
280G of the Code, less $1.00, then (iii) such 280G Benefits shall (to the extent
that the reduction of such 280G Benefits can achieve the intended result) be
reduced or eliminated to the extent necessary so that the aggregate 280G
Benefits received by you will not constitute parachute payments. Unless you have
given prior written notice to the Company specifying a different order by which
to effectuate the foregoing, the Company shall reduce or eliminate the amounts
payable (x) by first reducing or eliminating the portion of the amounts payable
in cash, (y) then by reducing or eliminating any non-cash payments. Any notice
given by you pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing your rights and
entitlements to any benefits or compensation. The determinations with respect to
this Paragraph 5 shall be made by an independent auditor (the “Auditor”) paid by
the Company. The Auditor shall be the Company’s regular independent auditor
unless you and the Company mutually agree to the use of another nationally
recognized United States public accounting firm.

6. Certain Definitions. For purposes of this letter agreement,

 

 

 

(a) “Cause” shall mean, whether occurring prior to, or on or after the date
hereof:

 

 

 

          (1) your failure to perform substantially your duties with the Company
or any subsidiary of the Company (other than any such failure resulting from
your incapacity due to physical or mental illness);

 

 

 

          (2) your malfeasance or misconduct;

 

 

 

          (3) your knowing and material violation of a provision of the
Company’s Code of Conduct or the Director, Executive Officer and Senior
Financial Officer Code of Business Conduct and Ethics, as such codes of conduct
may be in effect from time to time, or other policies regarding behavior of
employees; or

 

 

 

          (4) the conviction of, or entry of a plea of guilty or no contest by
you with respect to, a felony or any lesser crime of which fraud or dishonesty
is a material element.

 

 

                  (b) “Disability” shall mean a period of medically determined
physical or mental impairment that is expected to result in death or last for a
period of not less than twelve (12) months during which you qualify for income
replacement benefits under the Company’s long-term disability plan for at least
three (3) months, or, if you do not participate in such a plan, a period of
disability during which you are unable to engage in any substantial gainful
activity by reason of any medically determined physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.


--------------------------------------------------------------------------------




 

 

 

(c) “Good Reason” shall mean:

 

 

 

          (1) a diminution in your duties or responsibilities such that they are
(or the assignment to you of any duties or responsibilities that are)
inconsistent in any material and adverse respect with your then title or
offices;

 

 

 

          (2) a diminution in your titles or offices (including, if applicable,
membership on the Board of Directors of the Company (the “Board”)) that is
material and adverse to you;

 

 

 

          (3) a material reduction by the Company in your rate of annual base
salary; or

 

 

 

          (4) a material reduction by the Company of your annual target bonus
opportunity.

 

                  Notwithstanding the foregoing, a termination for Good Reason
shall not have occurred unless (a) you gives written notice to the Company of
termination of employment within thirty (30) days after you first become aware
of the occurrence of the circumstances constituting Good Reason, specifying in
detail the circumstances constituting Good Reason, and the Company has failed
within thirty (30) days after receipt of such notice to cure the circumstances
constituting Good Reason, and (b) your “separation from service” (within the
meaning of Code section 409A) occurs no later than December 31, 2009.

                  (d) “Person” shall mean any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including, without limitation, a government or political
subdivision or any agency or instrumentality thereof.

7. Miscellaneous Provisions

                  (a) This letter agreement shall inure to the benefit of and be
binding upon the Company and you and your respective heirs, executors, personal
representatives, estates, successors (including, without limitation, by way of
merger) and permitted assigns. Your rights under this letter agreement may not
be sold, transferred or otherwise disposed and any such attempted sale, transfer
or other disposition shall be void.

                  (b) The Company shall not be required to establish any special
or separate fund, or to make any other segregation of assets, to assure payment
hereunder.

                  (c) The Company shall have the right to deduct from payments
hereunder any taxes or other amounts required by law to be withheld.

                  (d) Nothing contained herein shall limit or affect in any
manner or degree the normal and usual powers of the Company, exercised by the
officers and the Board, to change your duties or the character of your
employment or to remove you from the employment of the Company at any time, all
of which rights and powers are expressly reserved.

                  (e) This letter agreement and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of New York without giving effect to conflicts of laws principles
thereof.

SIGNATURE PAGE FOLLOWS

--------------------------------------------------------------------------------



 

 

 

 

 

TRANSATLANTIC HOLDINGS, INC.,

 

 

 

 

 

 

by

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Retention Letter Signature Page

--------------------------------------------------------------------------------